Title: From Benjamin Franklin to Vergennes: Two Letters, 13 June 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


I.
Sir,
Passy June 13. 1779.
I have communicated to Mr Lee the Letter your Excellency did me the honour to write to me of the 8th: Instant, relative to the Money placed in the Kings Treasury for Acct of Mr Stevenson; and also the Copy of the Letter to M. De Sartine which it enclosed: Mr Lee having no particular Orders from Mr Stevenson to receive the said Money, thinks it best that it remain in the hands of the Treasurer of the Marine, (if this may be permitted without Inconveniency) subject to the Drafts of Mr Stevenson, when they shall appear. We are much obliged to your Excellency & to M. De Sartine, for the Care and Trouble you have so kindly taken in this Affair.—
With great Respect I am, Sir, Your Excellency’s, most obedient and most humble Servt.
B Franklin
His Exy. M. le Comte De Vergennes.
 
II.
Sir
Passy, June 13 1779.
I beg Leave to submit to your Excellency’s Consideration the enclos’d Memorial relating to some Goods Seized at Dieppe, belonging to Persons going to America; and if the Facts on Enquiry Shall appear to be as stated in the memorial, and that no fraud was intended, I would request that the Goods may be restored to the Persons on their Paying the Duties.— With the greatest Respect.
I am &c.
M. De Vergennes.
